Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on October 18, 2021, have been carefully considered.  Claims 4 and 5 have been canceled; no new claims have been added.
Claims 1-3 and 6-12 remain pending in this application.

Election/Restrictions
Claims 6-12 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 9, 2021.
Claims 1-3 are presently under consideration by the Examiner.

Withdrawn Rejections
	The following rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments and persuasive traversing arguments:
	a. The 35 U.S.C. 112(d)/pre-AIA  35 U.S.C. 112, 4th paragraph, rejection of claims 4 and 5; and
claims 1-5 as being unpatentable over Zhai et al. (U. S. Patent Publication No. 2015/0354070).

Declaration under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed October 18, 2021, is sufficient to overcome the rejection of claims 1-5 based upon Zhai et al. (U. S. Patent Publication No. 2015/0354070).

Rejoinder or Previously Non-Elected Claims
Claims 1-3 are directed to an allowable apparatus. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-12, directed to the process of using an allowable apparatus, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 22, 2021, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Claims 1-3 and 6-12 are now under consideration by the Examiner.

Allowable Subject Matter
Claims 1-3 and 6-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In addition to Applicants’ persuasive traversing arguments, the Declaration convincingly shows that the apparatus recited in the instant claims is patentably distinct from the apparatus disclosed in Zhai et al. Additionally, Zhai et al. teach the formation of “continuous and complete tin coverage with crystallites/grains seen as angular features of a size of 0.5 microns or higher” (item 13 in the Declaration; [0010], [0020], and [0021] of Zhai et al.), which teaches away from the claim limitation "tin-carbon particles comprising 0.1 nm to 10 nm tin deposits" (0.5 microns = 500 nm).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information 





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        December 20, 2021